Name: Commission Regulation (EC) No 587/1999 of 18 March 1999 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EC) No 467/1999
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  animal product;  prices
 Date Published: nan

 EN Official Journal of the European Communities 19. 3. 1999L 74/4 COMMISSION REGULATION (EC) No 587/1999 of 18 March 1999 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EC) No 467/1999 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/98 (2), and in particular Article 7(3) thereof, Whereas tenders have been invited for certain quantities of beef fixed by Commission Regulation (EC) No 467/1999 (3); Whereas, pursuant to Article 9 of Commission Regulation (EEC) No 2173/79 (4), as last amended by Regulation (EC) No 2417/95 (5), the minimum selling prices for meat put up for sale by tender should be fixed, taking into account tenders submitted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 The minimum selling prices for beef for the invitation to tender held in accordance with Regulation (EC) No 467/ 1999 for which the time limit for the submission of tenders was 9 March 1999 are as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 19 March 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 210, 28. 7. 1998, p. 17. (3) OJ L 56, 4. 3. 1999, p. 19. (4) OJ L 251, 5. 10. 1979, p. 12. (5) OJ L 248, 14. 10. 1995, p. 39. EN Official Journal of the European Communities19. 3. 1999 L 74/5 Estado miembro Medlemsstat Mitgliedstaat Ã Ã  Ã Ã ¿r µ Ã »Ã ¿r Member State Ã tat membre Stato membro Lidstaat Estado-membro JÃ ¤senvaltio Medlemsstat Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã  Ã ½Ã Ã ± Products Produits Prodotti Producten Produtos Tuotteet Produkter Precio mÃ ­nimo expresado en euros por tonelada Mindstepriser i EUR/ton Mindestpreise, ausgedrÃ ¼ckt in EUR/Tonne Ã Ã » Ã Ã ¹Ã Ã Ã µr ÃÃ Ã » Ã Ã µÃ ¹r Ã µÃ ºÃ Ã Ã ±Ã ¶  µÃ µÃ ½Ã µr Ã Ã µ Ã Ã Ã   Ã ±Ã ½  Ã  Ã ½Ã ¿ Minimum prices expressed in EUR per tonne Prix minimaux exprimÃ ©s en euros par tonne Prezzi minimi espressi in euro per tonnellata Minimumprijzen uitgedrukt in euro per ton PreÃ §o mÃ ­nimo expresso em euros por tonelada VÃ ¤himmÃ ¤ishinnat euroina tonnia kohden ilmaistuna Minimipriser i euro per ton ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BÃ ¶LAGE  ANEXO  LIITE  BILAGA Carne deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã Ã  Ã ±Ã Ã ± Ã Ã Ã  r Ã º Ã ºÃ ±Ã »Ã ±  Boneless beef  Viande dÃ ©sossÃ ©e  Carni senza osso  Vlees zonder been  Carne desossada  Luuton naudanliha  Benfritt kÃ ¶tt IRELAND  Intervention flank (INT 18)   Intervention forequarter (INT 24) 1 232 UNITED KINGDOM  Intervention flank (INT 18) 995  Intervention forequarter (INT 24) 1 231